DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 10-12, filed June 8, 2021, with respect to the rejection(s) of claim(s) 13-17 and 19-29 under 35 U.S.C. 102 have been fully considered and are persuasive.  Specifically, the amendments to claims 13, 22 and 25 overcomes the previous rejection therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Le Viavant (US 2004/0144150).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With regards to claim 25, the preamble sets forth the claim is directed to a method for changing horizontally oriented work rolls held in a roll stand, however the body of the claim provides steps directed to inserting a new upper horizontally oriented work roll into the roll stand therefore, it is unclear how inserting a new work roll without removing an existing work roll is encompassed within the preamble of changing work rolls. Clarification and/or correction is required. 
With regards to claim 27, the claimed subject matter is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure [see Ex parte Pfeiffer, 135 USPQ 31 (1961)]. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term.
With regards to claim 28, the claim states “a roll stand” in line 3 it is unclear if the limitation is intending to set forth an additional roll stand or if it is intending to refer to the roll stand previously set forth in claim 25. It is further noted that should the limitation intend to refer to the previously recited roll stand, claim 25 sets forth the roll stand is comprised of a drive-side roll stand and an operating-side roll stand therefore it would be unclear if the limitation is referring to both of these side roll stands or one. Clarification and/or correction is required.

With regards to claim 29, the claim states “a roll stand” in line 3 it is unclear if the limitation is intending to set forth an additional roll stand or if it is intending to refer to the roll stand previously set forth in claim 22. It is further noted that should the limitation intend to refer to the previously recited roll stand, claim 22 sets forth the roll stand is comprised of a drive-side roll stand and an operating-side roll stand therefore it would be unclear if the limitation is referring to both of these side roll stands or one. Clarification and/or correction is required.
The claim states “the guide rail together with the upper mounting rail” it is unclear if this limitation is intending to refer to one of the plurality of guide rails and mounting rail set forth in claim 22 or if it is intending to refer to the plurality of each of the guide rails and mounting rails.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-23 and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Viavant (US 2004/0144150).
In reference to claim 13, Le Viavant discloses a roll stand, comprising 
a drive-side roll stand frame (100), 
an operating-side roll stand frame (10), wherein the drive-side roll stand frame and the operating-side roll stand frame are separated from each other by a rolling line (17) passing through the roll stand [see figure2],
an upper horizontally oriented work roll (2) and a lower horizontally oriented work roll (2’) rotatably supported in chocks (3, 3’, 30, 30’) on both of the roll stand frames (10, 100) so that the upper horizontally oriented work roll (2) and the lower horizontally oriented work roll (2’) extend from the operating-side roll stand frame to the drive-side roll stand frame, and
upper mounting rails (51a, 51b) held only on the drive-side roll stand frame, the upper mounting rails including an upper  mounting rail (51b) on an incoming side and a further upper mounting rail (51a) on an outgoing side to support the upper horizontally oriented work roll during a roll change, 
wherein the upper mounting rails extend transversely to the rolling line [see figure 2],
wherein the upper mounting rails are horizontally displaceable between a retracted operating state (solid lines in figure 2) in which the upper mounting rails do not project into the rolling line, and an extended operating state (dotted lines in figure 2) in which the upper mounting rails starting from the drive-side roll stand frame project into the rolling line [see figure 2; paragraph 0064].
In reference to claim 14, Le Viavant further discloses the upper mounting rails (51) extend at least up to a longitudinal center line of the rolling line, as seen in figure 2.
In reference to claim 15, the upper mounting rails (51) each comprise a slideway path, in which a drive-side chock (30) of the upper work roll (2) is slidably guided by slide parts (72) on the incoming side and the outgoing side [see figure 2; paragraph 0068].
In reference to claim 16, the slide parts (72) are arranged on ends of cantilevers (73) of the drive-side chock of the upper work roll, wherein the cantilevers, starting from the drive-side chock extend freely outward [see paragraph 0068].
In reference to claim 17, the cantilevers extend in a direction toward the drive-side roll stand frame, as seen in figure 4.
In reference to claim 18, Le Viavant further discloses the upper mounting rails (51) are configured to be horizontally telescopable [see paragraph 0064].
In reference to claim 19, Le Viavant further discloses guide rails (6) held in stationary fashion in a horizontal direction, the mounting rails (51) being movable supported in the guide rails in the horizontal direction [see paragraph 0064; figure 2].
In reference to claim 20, Le Viavant further discloses vertical shifting drives (4) for raising and lowering the guide rails, the vertical shifting drives being supported on the drive-side roll stand. 
In reference to claim 21, the vertical shifting drives are configured as balancing cylinders for balancing an upper backup roll, and the guide rails (6) are arranged on free ends of the balancing cylinders (6) not supported on the roll stand. 
In reference to claim 22, Le Viavant discloses a method for changing horizontally oriented work rolls held in a roll stand during ongoing rolling operations, 
wherein the roll stand comprises a drive-side roll stand frame and an operating-side roll stand frame, and
wherein vertically movable guide rails with mounting rails (51) are held only on the drive-side roll stand frame, the upper mounting rails including an upper mounting rails (51a, 51b) on an outgoing side, 
the method for changing the work rolls comprising the steps of
vertically moving the guide rails together with the upper mounting rails (51) upward to link up the upper mounting rails with slide parts (72) assigned to an old upper horizontally oriented work roll, and

wherein the upper mounting rails, starting from the drive-side roll stand frame, are horizontally displaced along a change path extending transversely to a rolling direction in a cantilever fashion into a rolling line, while the old upper horizontally oriented work roll, suspended from the mounting rail, is moved out of the roll stand [see figures 2 & 5; paragraph 0081-0088].
In reference to claim 23, the method further comprise supporting the roll stand, the old upper work roll of a roll pair during removal from the roll stand at an end facing the drive-side roll stand frame by the shifted or outwardly-moved upper mounting rail (51) until a drive-side chock (30) of the old upper work roll is set down onto a lower support device (55) located on the operating-side of the rolling line so that the old upper work roll is detachable from the upper mounting rail, as seen in figure 5.
In reference to claim 29, Le Viavant further discloses using a support roller balancing cylinder supported on the roll stands is used for vertically displacing the guide rails together with the upper mounting rails which is guided in the guide rail and which is used to support the upper work roll.
In reference to claim 25, Le Viavant discloses a method for changing horizontally oriented work rolls held in a roll stand during ongoing rolling operations, 
wherein the roll stand comprises a drive-side roll stand frame (100) and an operating-side roll stand frame (10), and
wherein vertically movable guide rails (51) with upper mounting rails are held only on the drive-side roll stand frame, the upper mounting rails including an upper mounting rail on an incoming side and a further upper mounting rail on an outgoing side,
wherein the method for changing work rolls comprises the steps of
linking up the upper mounting rails with slide parts (72) assigned to a drive-side chock (30) of a new upper horizontally oriented work roll so that as the upper horizontally oriented work roll is 
In reference to claim 26, Le Viavant further discloses lowering the guide rails together with the upper mounting rails, once the new upper work roll is held by the drive-side chock in the drive-side roll stand frame, to eliminate contact between the slide parts of an upper chock and the upper mounting rails.
In reference to claim 27,  two work rolls (2, 2’) of the roll stand are changed while stock for rolling continues to be conveyed in a rolling direction between separated work rolls. 
In reference to claim 28, Le Viavant further discloses using a support roller balancing cylinder supported on the roll stands is used for vertically displacing the guide rails together with the upper mounting rails which is guided in the guide rail and which is used to support the upper work roll.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Viavant in view of Hanada et al (JP 2006075857A; cited by Applicant).
Le Viavant discloses the invention substantially as claimed except for wherein the drive-side chock is set onto a support pin that is extendable from a drive-side chock of a lower work roll.
However, Hanada et al teaches of a roll changing device comprising of support pins (8) that are extendable and used to support the upper roll onto the lower roll in order to move the upper and lower roll in unison with one another [see abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725